Citation Nr: 1126310	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder to include Barrett's esophagus to include as secondary to service-connected PTSD.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the claims on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to service connection for fibromyalgia and a gastrointestinal disorder to include Barrett's esophagus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The record shows that the Veteran filed a substantive appeal in January 2010 with regard to the issues of entitlement to service connection for fibromyalgia to include as secondary to service-connected PTSD and entitlement to service connection for gastrointestinal disorder to include Barrett's esophagus to include as secondary to service-connected PTSD.  In December 2010, the Veteran's appointed representative requested withdrawal of the claims for the following:  "fibromyalgia as secondary to service-connected gastrointestinal disorder to include as secondary to the service-connected disability of PTSD."  Although the Veteran's representative's wording is not correct, it is clear that withdrawal is requested for both issues as fibromyalgia and the gastrointestinal disorder were both specifically mentioned and the Veteran's representative has also withdrawn representation from the case.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding the claims.  Accordingly, the Board does not have jurisdiction to review the claims and the case is dismissed.


ORDER

The issue of entitlement to service connection for fibromyalgia to include as secondary to PTSD is dismissed.

The issue of entitlement to service connection for a gastrointestinal disorder to include Barrett's esophagus to include as secondary to PTSD is dismissed.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


